         Case1:20-cv-06516-VM
         Case 1:20-cv-06516-VMDocument
                              Document80-1
                                       77-1 Filed
                                            Filed 10/08/20
                                                  10/08/20 Page
                                                           Page 11 of
                                                                   of 10
                                                                      5

        Kristin A. Seaver, CHIEF RETAIL & DELIVERY OFFICER AND EXECUTIVE V.P.
        David E. Williams, CHIEF LOGISTICS & PROCESSING OPERATIONS OFFICER AND EXECUTIVE V.P.




        October XX, 2020

        TO: All USPSOfficers, PCES, Pay Band Managers, and EAS Employees

        SUBJECT: Supplemental Guidance Memorandum

On September 21, 2020, a Federal District Court sitting in the Southern District of New York ordered
the Postal Service to take steps to ensure that Election Mailwe issued Clarifying Operational
Instructions about the Postal Service’s practices concerning Overtime, Hiring, Retail Hours,
Collection Boxes, Late and Extra Trips, Mail Processing, and Election Mail. On September 25,
2020, we issued a Memorandum entitled “Additional Resources for Election Mail Beginning
October 1” which identified additional resources being made available for District Managers,
Postmasters, Division Directors, and Plant Managers to utilize, as they determine, to support
the timely and expeditious handling of the increased volume of Election Mail, as well as to clarify
the operational and managerial confusion that has existed for the past few months. We write today to
give clear instructions on how the Postal Service has been ordered to handle mail up to and through the
November Election. To the extent any prior direction – for example in the September 21 “supplement
the Clarifying Operational Instructions” or the September 25 Memorandum titled “ and the
Additional Resources for Election Mail Beginning October 1” – is inconsistent with this memorandum,
you should disregard the prior instructions. However, to the extent those instructions are not
contradicted by anything in this document, they remain in effect.Memorandum in accordance with a
recent federal district court order, in order to reiterate our earlier guidance and to assist in
carrying out the specific directives required by the court order.

        Election Mail is the Postal Service’s Number One Priority

Proper handling and timely delivery of Election Mail is the Postal Service’s number one priority.
As described below, and in the Clarifying Operational Instructions and the Additional Resources
Memorandum, many long-standing recommended practices about how to treat Election Mail are
now policy requirements and will be enforced as suchmust be followed. District Managers,
Postmasters, Division Directors, and Plant Managers are instructed to ensure that all Election
Mail is prioritized and delivered on time. To reiterate, and by way of example, it is Postal Service
policy that:

        •       To the extent excess capacity permits, Election Mail should be prioritized,
        regardless of the paid class. More detailed guidance on the prioritization of Election Mail
        is laid out below. Any available excess capacity should be used to accomplish this goal.in the
        Clarifying Operational Instructions and the Additional Resources Memorandum, and
        below.
        •        Specifically, Election Mail entered as Marketing Mail should be prioritized and
        advanced ahead of all other Marketing Mail and processed expeditiously so that it is
        generally delivered in line with First-Class Mail standards;
        •        Processing windows on letter and flat sorting equipment should be expanded
        as necessary to ensure that all Election Mail received prior to the First-Class Mail
        Critical Entry Time is processed that same day;
        •        To the extent possible, Election Mail received after the Critical Entry Time should
        be processed and advanced as if it arrived prior to the Critical Entry Time, unless doing
     Case 1:20-cv-06516-VM Document 80-1 Filed 10/08/20 Page 2 of 10
   so would disrupt on-time service for Election Mail received prior to the Critical Entry
   Time;
   •      Election Mail, including ballots with Green Tags 191, should be prioritized when
   loading trucks;
   •      All identifiable ballots returned by voters should be “cancelled” or
   “postmarked,”
   regardless of the method of payment of postage used, and early cancellations should
   be conducted the week before Election Day to ensure all collected ballots are
   processed timely;
 Ballots should be transmitted to their destination regardless of whether there is correct
    postage on the ballot, and any employee handling, processing, or sorting mail should be
    made aware that ballots should always be carried to their destination;
 International service centers must take extra care to ensure that no ballots are incorrectly
    marked to be returned to sender, and careful review of international mail should be
    undertaken for this purpose;
   •       Employees must be aware that balloting materials are handled differently than
   other unpaid or shortpaid mailpieces. Ballots addressed to an election office, with or
   without
         Case1:20-cv-06516-VM
         Case 1:20-cv-06516-VMDocument
                              Document80-1
                                       77-1 Filed
                                            Filed 10/08/20
                                                  10/08/20 Page
                                                           Page 33 of
                                                                   of 10
                                                                      5




        sufficient postage, must be delivered. Ballots must not be detained or held for postage
        payment.
        •       Furthermore, the Postal Service will utilize ballot monitors in each mail
        processing facility in order to ensure that as many ballots being returned by voters as
        possible are cancelled as required by our policy;
        •        Daily “all clears” should be used to ensure that all Election Mail is accounted
        for in the system and mail scheduled or “committed” to go out is processed
        accordingly;
    •   Standardized log sheets should be used to track Election Mail through processing;
        Ballots mailed within eight days prior to Election Day (i.e., as of•    From October 26
        through November 24, 2020), regardless of paid class,ballots may and should be manually
        separated and moved by air or according to Priority Mail Express delivery standards
        regardless of paid class;
        •        Extra delivery and collection trips are authorized and instructed to be used to
        ensure that completed ballots entered within eight days prior to Election Day (i.e., October
        26, 2020) and through the state-appropriate number of days afteron Election Day reach the
        appropriate election official by the state’s designated deadline on Election Day;
     The use of extraordinary measures beyond our normal course of operations is authorized
        and expected to be used between October 26, 2020, and November 24, 2020, to
        accelerate the delivery of identifiable ballots. This is a policy mandate, and violation of
        this policy will be treated like violation of any other critical policy.
        •       Starting October 26 through November 24, 2020, the use of extraordinary
        measures beyond our normal course of operations is authorized and expected to be
        used to accelerate the delivery of identifiable ballots. Please see below for examples
        of extraordinary measures that may and should be taken if necessary to ensure the
        expeditious delivery of ballots, which may also include manually separating ballots and
        moving them by air, consistent with practices used in past elections.

For additional discussion of the Postal Service’s policy requirements concerning the treatment
of Election Mail, please refer to the Clarifying Operational Instructions and the Additional
Resources Memorandum referenced above.

Recommended Practices and Resources for the Treatment of Election Mail

Additional resources are available to support the timely and expeditious handling of Election
Mail. These resources include, but are not limited to:
In addition to the policy requirements above, the use of extraordinary measures beyond our normal course
of operations is authorized and expected to be executed by local management between October 26 and
November 24, to accelerate the delivery of ballots, when the Postal Service is able to identify the
mailpiece as a ballot. As noted in the Additional Resources memorandum, these resources are currently
available for managers and have been, beginning on October 1, 2020.
Extraordinary measures that should be employed include, but are not limited to, expedited handling, extra
deliveries, and special pickups as used in past elections, to connect blank ballots entered by election
officials to voters or completed ballots returned by voters entered close to or on Election Day to their
intended destination (e.g., Priority Mail Express, Sunday deliveries, special deliveries, running collected
ballots to Boards of Elections on Election Day, etc.). These measures should be used freely and liberally.
We know that, as in past elections, there will be entries of ballots to and from voters that will require us to
take the extra steps set forth herein to ensure timely delivery. The additional resources available
beginning October 1, and our robust practices and procedures that we employ every election cycle as
described above, will help ensure that we are able to do everything in our power to meet our customers'
expectations that mail will be delivered in a timely manner when our customers use the mail to facilitate
or participate in the electoral process.
                                                      3
     Case1:20-cv-06516-VM
     Case 1:20-cv-06516-VMDocument
                          Document80-1
                                   77-1 Filed
                                        Filed 10/08/20
                                              10/08/20 Page
                                                       Page 44 of
                                                               of 10
                                                                  5
1. 1. Processing

Election Mail entered as Marketing Mail should be advanced ahead of all other Marketing
Mail and processed expeditiously to the extent feasible so that it is generally delivered in line
with First-Class Mail delivery standards. Processing windows on letter and flat sorting
equipment should be expanded as necessary to ensure that all Election Mail received prior
to the First-Class Mail Critical Entry Time is processed that same day. Further, to the extent
possible, Election Mail received after the Critical Entry Time should be processed and
advanced as if it arrived prior to the Critical Entry Time, unless doing so would disrupt on-
time service for Election Mail received prior to the Critical Entry Time.

Other additional processing resources are also authorized and instructed to be used to
ensure that Election Mail stays current and moving through the Postal Service's network.
This includes, but is not limited to, early cancellations the week before Election Day to
ensure all collected ballots are processed timely.

2. 2. Transportation

As described in more detail below, extra transportation resources are authorized and
instructed to be used to ensure that Election Mail reaches its intended destination in a timely




                                             4
         Case1:20-cv-06516-VM
         Case 1:20-cv-06516-VMDocument
                              Document80-1
                                       77-1 Filed
                                            Filed 10/08/20
                                                  10/08/20 Page
                                                           Page 55 of
                                                                   of 10
                                                                      5




    manner. This includes, but is not limited to, extra trips from all points of processing and
    delivery (e.g., retail units and plants), as necessary to connect Election Mail to its intended
    destination or the next stage in Postal Service processing.

    3. 3. Delivery/Collections

    Extra delivery and collection trips are authorized and instructed to be used to ensure that
    completed ballots entered on Election Day reach the appropriate election official by the
    state's designated deadline on Election Day. This includes, but is not limited to, early
    collections the week before Election Day to ensure all collected ballots are processed timely,
    and delivery of ballots found in collections on Election Day to election boards within states
    requiring ballots be returned by a designated time on Election Day.

    4. 4. Overtime

    As described in more detail below, overtime is authorized and instructed to be used to
    support these additional resources and the completion of the additional work.

As stated above, the use of extraordinary measures beyond our normal course of operations is
authorized and expected to be executed by local management between October 26 and
November 24, to accelerate the delivery of ballots, when the Postal Service is able to identify
the mailpiece as a ballot.

Extraordinary measures that should be employed include, but are not limited to, expedited
handling, extra deliveries, and special pickups as used in past elections, to connect blank
ballots entered by election officials to voters or completed ballots returned by voters entered
close to or on Election Day to their intended destination (e.g., Priority Mail Express, Sunday
deliveries, special deliveries, running collected ballots to Boards of Elections on Election
Day, etc.). These measures should be used freely and liberally.

We know that, as in past elections, there will be entries of ballots to and from voters that will
require us to take the extra steps set forth herein to ensure timely delivery. The additional
resources available, and our robust practices and procedures that we employ every election
cycle, will help ensure that we are able to do everything in our power to meet our customers'
expectations that mail will be delivered in a timely manner when our customers use the mail
to facilitate or participate in the electoral process.

Late and Extra Trips Are Not Banned and Should Be Used When They Would
Facilitate the Expeditious Delivery of Election Mail

To reiterate, late and extra trips are not banned. The memoranda and guidelines on late and extra
trips distributed in July 2020 have been officially rescinded. Pre-approval is not needed for late
and extra trips. Authorizing late and extra trips through November 306, 2020 and beyond, will
not result in disciplinary action, nor will it at any other time. Through November 30 in particular. To
the contrary, late and extra trips that would facilitate the on-time delivery of Election Mail are
authorized and encouraged—we are committed to using such trips to deliver Election Mail on
time.

For example, if a truck needs to be held to receive Election Mail and that delay would not cause
the truck to miss a later connection that might delay other Election Mail, the truck should be held
until it can receive the Election Mail. If the delay in Election Mail could be stopped altogether by
authorizing extra trips and related overtime (even if it would be penalty overtime), extra trips should be
used instead. That is, if delaying any truck would cause an overall delay in other Election
                                                    5
        Case1:20-cv-06516-VM
        Case 1:20-cv-06516-VMDocument
                             Document80-1
                                      77-1 Filed
                                           Filed 10/08/20
                                                 10/08/20 Page
                                                          Page 66 of
                                                                  of 10
                                                                     5
MailAdditionally, as stated above, extra trips shouldmay be used to minimize the effect of such
delays.from all points of processing and delivery (e.g., retail units and plants), as necessary to
connect Election Mail to its intended destination or the next stage in Postal Service processing.




                                                6
         Case1:20-cv-06516-VM
         Case 1:20-cv-06516-VMDocument
                              Document80-1
                                       77-1 Filed
                                            Filed 10/08/20
                                                  10/08/20 Page
                                                           Page 77 of
                                                                   of 10
                                                                      5
Similarly, if an extra trip would result in Election Mail being delivered more quickly, it should be
authorized.
Finally, we note that other court orders have suspended the July 2020 restrictions that were imposed on
late and extra trips. As noted above, these restrictions no longer apply. Even past November, late and
extra trips are not banned, and authorization of those trips will not result in discipline of any kind.




Overtime Should Be Used to Deliver Election Mail

Overtime, including penalty overtime, is authorized and instructed to be used to facilitate the
timely delivery of Election Mail. The Clarifying Operational Instructions and Additional Resources
Memorandum are both wrong when they place restrictions on the authorization of overtime that
relate to whether the overtime is “needed,” “necessary,” or at all related to “expected work hours.” As
relates to overtime, the restrictionsFurther discussion regarding the use of overtime needed to
expeditiously move Election Mail is communicated in the Clarifying Operational Instructions
andissued on September 21, 2020, and the Additional Resources Memorandum are
rescinded. Furthermore, until November 24, 2020, you should consider any and all targeted
reductions in workhours to be suspendedissued on September 25, 2020.
For any Election Mail-related overtime, the only consideration should be whether the overtime would
ensure Election Mail is delivered more quickly. If the overtime, including penalty overtime, would
produce that result, it should be authorized, period.


For example, if overtime would ensure that ballots can be processed and delivered in line with
First-Class Mail delivery standards, or that a facility clears all of its Election Mail to the greatest
extent possible, that overtime is authorized and instructed to be used.
Similarly, if authorization of overtime for a facially non-Election Mail related purpose would free other
resources that would accelerate delivery of Election Mail, such overtime would be authorized.
Finally, in the absence of truly extraordinary reasons, in the period between and including October 26,
2020 and November 6, 2020, the rule to be applied is, essentially, any overtime that even touches on
delivery of Election Mail is authorized. Any questions should be resolved in favor of authorizing
overtime.
Overtime Should Be Used Prior to the Election to Achieve Ordered Service Standards
In the weeks beginning September 12, 2020 and September 19, 2020, our national on-time delivery score
for First Class mail dipped nearly 5 points, to 84.23%. The Court has ordered the Postal Service to use
best and good faith efforts achieve an on-time score of 93.88%. Achieving this is the highest priority, and
overtime and other measures are authorized and encouraged, as of today, to bring on-time delivery up to
the required standard.

Report Violations of Election Mail Policies and Practices


In the event that any of our current Election Mail policies and practices, including the guidance
in this memorandum is, are not being observed, or any employee has any concern regarding
our ability to deliver mailElection Mail on time throughout the election, please report any such
concerns as soon as possible so they can be corrected promptly. In the first instance, reports
should be made to the relevant ballot ambassador. If the relevant ballot ambassador is not
available or is not known, reports should be made to a relevant union representative, who can
refer reports of any Election Mail concerns to ballot ambassadors on the reporter’s behalf. If
the individual reporting the concern is unable to reach either a ballot ambassador or union
representative, the individual should contact the relevant Election Mail coordinator; the contact
information for all Election Mail coordinators is listed at https://about.usps.com/what/government-
services/election-mail/pdf/political-election-mail-

                                                    7
         Case1:20-cv-06516-VM
         Case 1:20-cv-06516-VMDocument
                              Document80-1
                                       77-1 Filed
                                            Filed 10/08/20
                                                  10/08/20 Page
                                                           Page 88 of
                                                                   of 10
                                                                      5
coordinators.pdf.https://about.usps.com/what/government-services/election-mail/pdf/political-
election-mail-coordinators.pdf.

For example, please report any delayed ballots or any ballots that have not been prioritized, to
the relevant ballot ambassador or the Election Mail coordinator.

ThisRecent Guidance, Including this Guidance, Should Be Explained to Your Direct
Reports

As soon as possible, please explain to each of your direct reports the policies and practices
described here, including the reporting structure discussed above. Please instructalso explain
to each of your direct reports to explain the policies and practices described here to their own
direct reports, all the way down to line-level employees. Please also inform all employees that ain the
Clarifying Operational Instructions and the Additional Resources Memorandum that are
relevant to each direct report, taking into account their individual responsibilities. A copy of this
memorandum will be posted on bulletin boards in all facilities, and on the Postal Service Intranet
both at blue.usps.gov and liteblue.usps.gov.

Headquarters will also be preparing and distributing a Mandatory Stand-Up Talk that will be
pushed to all employees, discussing this memorandum.

If You Have Questions About Recent Guidance, Ask

To provide consistent guidance across the nation, if you have questions regarding Logistics and
Processing Operations, please contact Mike Barber, Vice President, Processing and
Maintenance Operations, at [email address to be inserted in version distributed within the Postal
Service]. If you have any questions regarding Retail and Delivery Operations, please contact




                                                   8
[Different first
             Casepage1:20-cv-06516-VM
                     setting changed from on inDocument
                                               original to off80-1
                                                               in modified.].
                                                                      Filed
                                                      10/08/20 Page 9 of 10
             Case 1:20-cv-06516-VM Document 77-1 Filed 10/08/20 Page 9 of 5



 Joshua Colin, Vice President, Delivery Operations, at [email address to be inserted in version
 distributed within the Postal Service] or Angela Curtis, Vice President, Retail and Post Office
 Operations. Contact information for these individuals can be found in the internal directory, at
 [email address to be inserted in version distributed within the Postal Service].




[Different first page setting changed from on in original to off in modified.].
[Link-to-previous setting changed from off in original to on in modified.].
                                                           9
                                                            9
Case 1:20-cv-06516-VM Document 80-1 Filed 10/08/20 Page 10 of 10




                              Summary report:
  Litera® Change-Pro for Word 10.10.0.103 Document comparison done on
                           10/8/2020 12:41:47 PM
Style name: Default Style
Intelligent Table Comparison: Active
Original filename: 2020-10-04 - Plaintiffs' Changes to Defendants Guidance
Document (clean).docx
Modified filename: 77-1 - Defendants' Memo.pdf
Changes:
Add                                                           73
Delete                                                        71
Move From                                                     0
Move To                                                       0
Table Insert                                                  0
Table Delete                                                  0
Table moves to                                                0
Table moves from                                              0
Embedded Graphics (Visio, ChemDraw, Images etc.)              1
Embedded Excel                                                0
Format changes                                                0
Total Changes:                                                145
